NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                       901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                       CORPUS CHRISTI, TEXAS 78401
                                                                       361-888-0416 (TEL)
JUSTICES
                                                                       361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                       HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                       ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                Court of Appeals                     100 E. CANO, 5TH FLOOR
                                                                       EDINBURG, TEXAS 78539
                                                                       956-318-2405 (TEL)
CLERK
  CECILE FOY GSANGER          Thirteenth District of Texas             956-318-2403 (FAX)

                                                                       www.txcourts.gov/13thcoa

                                      August 21, 2015

      Hon. Michael T. Morgan                   Mr. Alan Molnoskey
      Freeman Mills, PC                        2011 St. Matthew St.
      400 W. Illinois, Ste. 120                Gonzales, TX 78629
      Midland, TX 79701
      * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-15-00027-CV
      Tr.Ct.No. 25,543
      Style:    Alan Molnoskey v. XOG Operating, LLC



           Appellant’s motion for rehearing en banc in the above cause was this day
      DENIED by this Court.



                                           Very truly yours,



                                           Cecile Foy Gsanger, Clerk

      CFG:ch